Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notes and Comments
Per the Pre-Appeal Brief Decision mailed 7/26/2022,  prosecution is reopened.  This action is non-final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 37-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Horak (Biomaterials, 1987).  Horak teaches a method of making a radiopaque hydrogel bead, comprising: preforming hydrogel beads; and reacting functional groups on the preformed hydrogel beads with an aromatic iodine containing compound (Abstract; Results and Discussion).  The aromatic iodine containing compound may be 2,3,5-triiodobenzoic acid (an iodinated benzoic acid) (Methods).  Horak teaches preforming the hydrogel bead from a polymer which has acylated derivatives thereof (Results and Discussion).   

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 37-40 and 54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Horak (Biomaterials, 1987) in in view of US 8697137 to Vogel (document already in record).  The relevant portions of Horak are given above.
Although Horak teaches use of its iodinated hydrogel for treating malignant tumors (Introduction), it fails to teach absorbing a pharmacologically active agent within the bead.
Vogel teaches a pharmaceutically active anti-cancer agent may be absorbed within an embolization microsphere for release at the site of the tumor (abstract; Section 2.2; claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to absorb a pharmaceutically active agent within the bead of Horak.  The motivation for this is that by absorbing a pharmaceutically active agent within the bead, the embolization beads of Horak can be used for its desired therapeutic application of treating malignant tumors.

Allowable Subject Matter
Claims 41-44, 46-49, 51-53, and 55-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art is Horak (Biomaterials, 1987).  Although Horak teaches a method of making a radiopaque hydrogel bead, comprising: preforming hydrogel beads; and reacting functional groups on the preformed hydrogel beads with an aromatic iodine containing compound (Abstract; Results and Discussion), it fails to teach or fairly suggest reacting the hydrogel beads with carbonyl diimidazole or carbodiimide for activation towards a nucleophilic substitution reaction, characterized in that the beads are covalently coupled with an iodinated compound which is reactive towards the imidazole or diimide functionality of the activated beads. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
August 10, 2022